Citation Nr: 9918670	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of herniated disc, L4-L5, with spinal 
stenosis, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to February 14, 
1997 for the award of service connection for a herniated 
disk, L4-L5, with spinal stenosis.

3.  Entitlement to an effective date prior to February 14, 
1997 for the 10 percent evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to October 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), in which it established service 
connection a herniated disc at L4-5 with spinal stenosis, 
assigned a 20 percent disability evaluation and effectuated 
the award as of February 14, 1997, and increased the 
veteran's evaluation for hemorrhoids to 10 percent effective 
February 14, 1997.  In the August 1998 supplemental statement 
of the case, the RO noted that the grant of a 10 percent 
disability evaluation for hemorrhoids was a full grant of 
this issue.  In September 1998 and October 1998 statements, 
the veteran clarified the issues on appeal as those indicated 
on the first page of this decision.    

The veteran and his representative appeared before a Member 
of the Board at a hearing at the Central Office in 
Washington, D.C. in January 1999.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The Board notes that the RO denied service connection for 
stress headaches in a September 1997 rating decision.  A 
notice of disagreement pertaining to this issue is not of 
record.  At his January 1999 hearing, the veteran appeared to 
raise the issue of entitlement to service connection for 
headaches/migraines as secondary to his service-connected 
back disorder.  At that hearing, the Board Member stated that 
he did not have jurisdiction of such issue as it was not in 
appellate status before him.  The raising of this issue to 
the Board Member at the hearing does not meet the 
requirements for a notice of disagreement.  As the Board 
Member indicated at the hearing, such claim must be submitted 
in writing to the RO.  See Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Board member cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  
The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
It does not appear that the RO has had the opportunity to 
address the issue of entitlement to service connection for 
headaches secondary to his service-connected back disorder.  
Therefore, the issue is referred to the RO for appropriate 
action.  Black v. Brown, 10 Vet. App. 279 (1997). 
 

FINDINGS OF FACT

1.  The veteran's herniated disc at L4-L5 with spinal 
stenosis is manifested by recurring attacks of moderate and 
severe back pain and weakness with intermittent relief, x-ray 
evidence of mild narrowing of the L-4 disc space, and MRI 
evidence of a herniated disc at L4-L5 with spinal stenosis. 

2.  The veteran's herniated disc symptoms are consistent with 
no more than severe impairment.

3.  The veteran was treated for back complaints at the VA on 
May 30, 1996 and September 9, 1996 and the veteran's claim 
for service connection for herniated disc with spinal 
stenosis was received by the RO on February 14, 1997.

4.  The criteria for a 10 percent evaluation for the 
veteran's service-connected hemorrhoids was not objectively 
demonstrated prior to February 14, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for a herniated 
disc at L4-L5, with spinal stenosis, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7. 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).

2.  The effective date for the award of service connection 
for herniated disc with spinal stenosis is May 30, 1996, the 
first date the veteran sought treatment within the 1 year 
period prior to filing his claim.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

3.  An effective date prior to February 14, 1997 for a 10 
percent evaluation for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.400, 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The Board finds that the veteran's claim for increased 
evaluation for a herniated disc of L4-5 with spinal stenosis 
is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board notes that this issue arises from a claim for 
service connection for a herniated disc of L4-5 with spinal 
stenosis.  The Board has continued the issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
this naming of the issue.  The Board has not dismissed the 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching this 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and the uniform 
rating is appropriate in this case.  Fenderson v. West,  12 
Vet. App. 119 (1999).

Service medical records reveal that the veteran was seen on 
multiple occasions complaining of back pain, however, no 
diagnosis was provided during service. 

VA medical records from August 1995 to September 1996 show 
that the veteran continued to complain of intermittent low 
back pain since service.  VA medical records from January and 
February 1997 show that the veteran was diagnosed with a 
central herniated nucleus pulposus at L4-5 with moderate 
spinal stenosis.  The veteran complained of low back pain and 
weakness.  The diagnosis was herniated nucleus pulposus at 
L4-5 and L5-S1.  At a May 1997 VA neurological examination, 
the veteran complained of low back pain without leg pain.  On 
evaluation, deep tendon reflexes were 2+, his gait was 
normal, and there were no paraspinal muscle spasms.  The 
assessment was no radicular findings.

At a June 1997 VA examination, the veteran reported that he 
initially injured his back while playing basketball in 
service.  The veteran stated that his muscles really hurt and 
he was placed on nonsteriodal anti-inflammatories, but the 
pain never subsided.  The veteran reported that he now 
experiences a catch in his back about 3 times per month, and 
about 5 times per year suffers from a headache and backache 
where he becomes weak and cannot bend his knees or bend over 
and pick anything up.  On evaluation, range of motion 
exercises revealed forward flexion to 100 degrees, backward 
extension to 20 degrees, left lateral flexion to 25 degrees, 
right lateral flexion to 25 degrees with pain, and bilateral 
rotation to 50 degrees.  The veteran reported that his back 
hurt constantly but that he was not limited by pain.  A CT 
scan revealed centrally herniated disc at L4-L5 and L5-S1 
with moderate spinal stenosis at L4-5.  The diagnoses 
included status post herniated disc at L5 with moderate 
spinal stenosis and a centrally herniated disc at L5-S1.

At a July 1998 VA examination, the veteran reported that his 
back hurts constantly, but several times per month he 
experienced mild and severe attacks.  He described a mild 
attack as one that feels like a crick in his back and lasts 
for 3 to 4 days and that Motrin provides some relief.  A 
severe attack requires him to go to bed and lasts 5 to 6 
days, and nothing provides relief.  He stated that in between 
these attacks he can perform normal activities.  On 
evaluation, no tenderness or muscle spasms were noted.  He 
could heel and toe walk.  Range of motion exercises revealed 
forward flexion to 90 degrees, extension to 33 degrees, 
lateral bending to the right to 20 degrees and to the left to 
30 degrees, and bilateral rotation to 45 degrees.  
Contemporaneous x-rays of the lumbar spine revealed mild 
narrowing of the L4 disc space.  The diagnosis was central 
disc herniation at L4-5 with mild spinal stenosis.  The 
examiner noted that when the veteran is asymptomatic, he can 
do anything he wants, but that he does have rather frequent 
episodes of flare-ups in his low back.

At his January 1999 hearing, the veteran testified that he 
handles his pain about 10 to 15 percent of the time with 
medication, back support and breaks; however about 30 to 40 
percent of the time, he has moderate to severe episodes which 
render him ineffective because he cannot sit up or do 
anything.  He stated that he has never experienced pain 
radiating into his legs, but that it seems to radiation into 
his upper body.  The veteran reported that he has not worked 
since 1993, because he cannot find a job that will allow for 
inability to work during his frequent episodes of back pain.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced invertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

After having reviewed the evidence, the Board concludes that 
the evidence supports the grant of a 40 percent evaluation 
for herniated disc at L4-5 with spinal stenosis.  The 
veteran's symptoms in recent years have included constant 
back pain with recurring moderate to severe attacks, x-ray 
evidence of mild narrowing of the L4 disc space, and MRI 
evidence of centrally herniated disc at L4-L5 and L5-S1 with 
moderate spinal stenosis at L4-5.  Thus, the Board finds that 
the above evidence is indicative of a 40 percent evaluation 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.

The veteran is competent to report his symptoms, and the 
Board has found that based upon his statements and the 
clinical evidence of record, the veteran's herniated disc at 
L4-5 with spinal stenosis is 40 percent disabling.

The Board finds that a 60 percent evaluation is not warranted 
under Diagnostic Code 5293 because the clinical evidence of 
record does not show that the veteran's lumbar spine 
disability is manifested by pronounced disease with 
persistent symptoms compatible with sciatic neuropathy, 
demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  The veteran's own testimony establishes 
that he has relief and that he does not have sciatic 
neuropathy.  Muscle spasm has not been documented or 
reported.  To the extent that an evaluation is in excess of 
40 percent is sought, the preponderance of the evidence, 
including the testimony, is against the claim and there is no 
doubt to be resolved.

II.  Earlier effective date

A.  Service connection

The veteran and his representative assert on appeal that the 
appropriate effective date for award of service connection 
for herniated disc with spinal stenosis should be January 19, 
1984, the date that his initial claim was submitted to the 
VA. According to the veteran, he told the VA counselor, who 
was filling out his claim, about his back problems, and that 
it was not his fault that the VA counselor did not indicate 
this disorder in such claim.  The veteran contends that the 
VA counselor stated that disabilities noted in his service 
medical records would automatically be reviewed and that 
there was no reason to write those on the claim.  
Alternatively, the veteran maintains that he separated from 
service on October 26, 1983, so his effective date should be 
October 27, 1983.   

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1998).  

Title 38 of the Code of Federal Regulations (1998) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

A review of the evidence of record reveals that on January 
19, 1984, the RO received a completed Veteran's Application 
for Compensation or Pension (VA Form 21-526).  However, this 
documentation does not contain any reference to a back 
disability.  Generally, benefits are based on claims.  The 
veteran is the person who is under an obligation to file a 
claim.  The statement referring to all other disabilities of 
record in the veteran's January 19, 1984 is insufficient to 
establish a claim for service connection.  Therefore, there 
would have been no basis for granting service connection at 
the time of the January 1984 claim.  Thus, the Board 
concludes that the assertion that the effective date should 
coincide with the veteran's original claim lacks legal merit.  
There was nothing in the document to reflect a claim, an 
informal claim, or intent to file a claim for service 
connection for a back disorder.  In addition, at that time, 
there was no inservice or post service evidence of a clear 
diagnosis involving the back.  In essence, the prior 
application was unsupported by "facts found" and 
unsupported by anything that would have reflected an intent 
to file a claim for a back disorder.  The veteran's assertion 
that he was harmed by the assistance received in completion 
of the initial application is incorrect.  He was under an 
obligation to complete the claim form.  In addition, he did 
not protest once he received notification of the decision.    

The only formal claim for service connection for a back 
disability of record is the claim that was received by the RO 
on February 14, 1997.  However, the fact that the veteran 
filed his first formal claim for service connection for a 
back disorder in February 1997 is only partially 
determinative.  The veteran was service-connected for other 
conditions, thus 38 C.F.R. § 3.157 (1998) is applicable even 
to a claim for service connection.  Treatment or evaluation 
at a VA facility may constitute a claim, if a claim 
specifying the benefit sought is received within 1 year of 
such VA treatment or examination.  See 38 C.F.R. 
§ 3.157(b)(1) which had been revised based on unpublished 
opinions of the General Counsel.

The veteran's VA evaluation for back pain in August 1995 does 
not constitute a claim since the veteran did not file a 
formal claim within 1 year of the treatment or examination.  
However, the veteran again voiced complaints referable to the 
back in May 1996 and September 1996.  He noted that he had 
had pain since 1979 and the veteran believed that he had a 
ruptured disc.  Although diagnoses were not entered, the May 
and September 1996 VA records were followed by a formal claim 
in February 1997.  

In essence, an otherwise service-connected veteran 
established a report of a VA examination in May 1996 coupled 
with a claim in February 1997.  The May 1996 examination 
report and the February 1997 claim each referenced the back.  
Service connection was granted for the claimed disability and 
the effective date relates back to the VA report of 
examination dated within one year of the claim specifying the 
benefit, i.e., May 30, 1996.

Accordingly, the Board concludes that the appropriate 
effective date for the award of service connection for 
herniated disc of L4-L5 with spinal stenosis is May 30, 1996.  
38 U.S.C.A. § 5110(b)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  

B.  Increased evaluation

The veteran asserts that the record supports the assignment 
of effective dates prior to February 14, 1997 for the current 
10 percent evaluation for his hemorrhoids.  He contends, in 
essence, that at the time of his discharge from service, he 
had large thrombotic hemorrhoids that bled often, and the 
current 10 percent evaluation for those disabilities should 
therefore be effectuated as of the date of his discharge from 
active service.  

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.400 (1998).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (1998).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (1998).

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's hemorrhoids met the criteria 
for a 10 percent evaluation.  A noncompensable evaluation 
encompassed mild or moderate external or internal 
hemorrhoids.  A 10 percent disability evaluation is warranted 
for large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation disability 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1998).

Service medical records show that the veteran complained and 
received treatment on several occasions for external 
thrombotic hemorrhoids.  The last notation of treatment for 
hemorrhoids during service was in July 1983.  At that time, 
the impression was external non-edematous hemorrhoid.

At an April 1984 VA examination, the examiner noted 
intermittent, small hemorrhoids that bleed monthly.  The 
diagnosis was mild external hemorrhoids.

In March 1997, a March 1993 private hospital report was 
submitted which revealed that the veteran was seen for 
extensive internal and external hemorrhoids with prolapse.  
The veteran underwent a proctoscopy and excision of extensive 
hemorrhoids in March 1993.

At a June 1998 VA examination, the veteran reported a long-
standing history of hemorrhoids since service.  He reported 
that he had hemorrhoid surgery in 1992, and continued to 
experience rectal itching and pain related to hemorrhoids as 
well as occasional bleeding.  On evaluation, there was no 
evidence of any thrombosis or fistula.  The examiner noted 
that on digital evaluation, there was fullness, which 
indicated an internal hemorrhoid.  The impression was 
hemorrhoids status post surgery by history with residuals as 
described.  A July 1998 flexible sigmoidoscopy revealed grade 
III internal hemorrhoids that were not bleeding.

Based on this evidence, the RO increased the veteran's 
evaluation for hemorrhoids to 10 percent effective from 
February 14, 1997, the date of his claim for increase.

At his January 1998 hearing, the veteran testified that at 
the time he was discharged from service, he had large 
thrombotic hemorrhoids, that he eventually had surgically 
removed in 1993.  He reported that he still had hemorrhoids.

In turning to the issue of when it was factually 
ascertainable that an increase in the veteran's hemorrhoids 
occurred, the Board observes that an ascertainable increase 
in the veteran's service-connected hemorrhoids was not 
objectively demonstrated prior to 1993.  The documentation of 
small intermittent external hemorrhoids that bleed monthly at 
the April 1984 VA examination demonstrated that the veteran's 
hemorrhoids warranted a noncompensable evaluation.  The 
records do not advance objective clinical findings 
establishing large or thrombotic, irreducible internal or 
external hemorrhoids that reoccur frequently as required for 
a 10 percent disability evaluation.  Such findings were first 
reported in a March 1993 private hospital record, which was 
submitted in March 1997.  However, as documentation of this 
treatment was not received until 1997, more than one year 
after the treatment, it does not affect the effective date of 
the award.  See Lalonde v. West, No. 97-841, slip op. (U.S. 
Vet. App. May 11, 1999).

In regard to the veteran's testimony, such is evidence 
however, this evidence was not of record in 1983 or 1984, or 
prior to the date of the hearing.  Therefore, the testimony 
does not provide a basis to grant an earlier effective date.  
Stated differently, the July 1984 rating decision that 
assigned a noncompensable evaluation was not appealed and 
became final.  In 1993, there was private medical evidence of 
an increase in disability, however, a claim was not received 
until February 1997.  Since the veteran did not file a claim 
within 1 year of the increase in severity, the later date 
(the claim) controls the effective date.  See 38 C.F.R. 
§ 3.400(o) (1998).

Therefore, the Board concludes that the proper effective date 
for the award of a 10 percent evaluation is February 14, 
1997, the date of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.400 (1998).  Accordingly, the benefit sought on 
appeal is denied.



ORDER

A 40 percent evaluation for herniated disc at L4-5 with 
spinal stenosis is granted, subject to the laws and 
regulations governing the award of monetary benefits.  The 
effective date for the award of service connection for 
herniated disc of L4-L5 with spinal stenosis is May 30, 1996.  
An effective date prior to February 14, 1997 for the award of 
a 10 percent evaluation for hemorrhoids is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

